                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     CRAIG CARLSON, et al.,                            Case No.18-cv-07195-VKD
                                                        Plaintiffs,
                                   9
                                                                                           ORDER GRANTING MOTION TO
                                                 v.                                        WITHDRAW
                                  10

                                  11     ROCK CLAPPER, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Counsel for defendants ScanX, Inc. (“ScanX”) and Rock Clapper, David Nemecek and

                                  14   The Fortress Law Firm, Inc., moved to withdraw from representation of defendants pursuant to

                                  15   Civil Local Rule 11-5. Dkt. No. 44. The Court conditionally granted that motion and stayed the

                                  16   action through July 26, 2019. Dkt. No. 56. All conditions having been satisfied, the Court lifts

                                  17   the stay and grants counsel’s motion to withdraw.

                                  18          No substitute counsel has appeared for ScanX or Mr. Clapper, nor have defendants

                                  19   requested additional time to obtain new counsel. Although Mr. Clapper may appear pro se and

                                  20   represent himself, ScanX may not do so, as a corporation may appear before the Court only

                                  21   through licensed counsel. Civ. L.R. 3-9(b); Bright Smart Corp. v. Google, Inc., No. 5:15-cv-

                                  22   03962-BLF, 2016 WL 1070667, at *2 (N.D. Cal. Mar. 18, 2016). A court may enter default

                                  23   judgment against a defendant corporation that fails to retain counsel. United States v. High

                                  24   Country Broad. Co, Inc., 3 F.3d 1244, 1245 (9th Cir. 1993) (per curiam); see also Adobe Sys. Inc.

                                  25   v. Software Tech., No. 5:14-cv-02140-RMW, 2015 WL 6956632 (N.D. Cal. Nov. 10, 2015).

                                  26          Accordingly, Plaintiff Carlson Produce, LLC may apply for an order of default against

                                  27   ScanX pursuant to Rule 55 of the Federal Rules of Civil Procedure and, if default is entered, may

                                  28   file a motion for entry of default judgment.
                                   1          IT IS SO ORDERED.

                                   2   Dated: July 30, 2019

                                   3

                                   4
                                                                      VIRGINIA K. DEMARCHI
                                   5                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  2
